UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of report (Date of earliest event reported): August 16, 2010 RCM Technologies, Inc. (Exact Name of Registrant as Specified in Charter) Nevada (State or Other Jurisdiction of Incorporation) 1-10245 (Commission File Number) 95-1480559 (I.R.S. Employer Identification No.) 2500 McClellan Avenue, Suite 350 Pennsauken, NJ 08109-4613 (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code: (856) 356-4500 Check the appropriate box below if the Form8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [] Written communications pursuant to Rule425 under the Securities Act (17CFR230.425). [] Soliciting material pursuant to Rule14a-12 under the Exchange Act (17CFR240.14a-12). [] Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17CFR240-14d-2(b)). [] Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17CFR240-13e-4(c)). Item 4.01.Changes in Registrant’s Certifying Accountant On August 16, 2010, RCM Technologies, Inc. (the “Company”) was notified that Amper, Politziner and Mattia, LLP (“Amper”), an independent registered public accounting firm, combined its practice with that of Eisner LLP (“Eisner”) and the name of the combined practice operates under the name EisnerAmper LLP.The Audit Committee of the Company’s Board of Directors has engaged EisnerAmper LLP to serve as the Company’s new independent registered public accounting firm. During the Company’s fiscal year ended January 2, 2010 and through the date of the Current Report on Form 8-K, the Company did not consult with Eisner regarding any of the matters or reportable events set forth in Item 304(a)(2)(i) and (ii) of Regulation S-K. The audit report of Amper on the consolidated financial statements of the Company as of and for the year ended January 2, 2010, which was the initial fiscal year for which Amper acted as the Company’s independent registered public accounting firm, did not contain an adverse opinion or a disclaimer of opinion, and was not qualified or modified as to uncertainty, audit scope or accounting principles. In connection with the audit of the Company’s consolidated financial statements for the fiscal year ended January 2, 2010, which was the initial fiscal year for which Amper acted as the Company’s independent registered public accounting firm, and through the date of this Current Report on Form 8-K, there were (i) no disagreements between the Company and Amper on any matters of accounting principles or practices, financial statement disclosure, or auditing scope or procedures, which disagreements, if not resolved to the satisfaction of Amper, would have caused Amper to make reference to the subject matter of the disagreement in their report on the Company’s financial statements for such year or for any reporting period since the Company’s last fiscal year end and (ii) no reportable events within the meaning set forth in item 304(a)(1)(v) of Regulation S-K. The Company has provided Amper a copy of the disclosures in this Form 8-K and has requested that Amper furnish it with a letter addressed to the Securities and Exchange Commission stating whether or not Amper agrees with the Company’s statements in this Item 4.01.A copy of the letter dated August 17, 2010 furnished by Amper in response to that request is filed as Exhibit 16.1 to this Current Report on Form 8-K. Item 9.01.Financial Statements and Exhibits. (a) Financial Statements of Businesses Acquired. None. (b) Pro Forma Financial Information. None. (c) Shell Company Transactions. None. (d) Exhibits. Exhibit Number Letter, dated August 17, 2010, from Amper, Politziner and Mattia, LLP. 1 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. RCM TECHNOLOGIES, INC. By: /s/ Kevin D. Miller Kevin D. Miller Chief Financial Officer, Treasurer and Secretary Dated: August 17, 2010 2 EXHIBIT INDEX Exhibit Number Exhibit Title Letter, dated August 17, 2010, from Amper, Politziner and Mattia, LLP. 3
